Main and Harvey, JJ.,
dissent and vote to reverse in a memorandum by Harvey, J. Harvey, J. (dissenting). We respectfully dissent for the reason that our review of the record indicates a lack of substantial evidence to support the decision *894of the Worker’s Compensation Board. It should be noted that the Board, when first confronted with the record, determined that the evidence was insufficient to support the Administrative Law Judge’s decision and remanded the case for further evidence. Nevertheless, the case was returned without the introduction of any additional evidence and the Board then made the decision from which this appeal has been taken.
By analyzing all testimony in the context in which it was given, we find no indication of any control by Samsol Homes, Inc. (Samsol) over claimant. The uncontradicted evidence was that Samsol operated entirely through subcontractors. There was no evidence of a single instance in which Samsol supervised claimant in any respect. In view of the drastic risk of claimant’s being faced with a defense of collateral estoppel in his Labor Law action, it is imperative that the instant case be determined upon a sounder basis than mere speculation.
Accordingly, we would reverse the Board’s decision.